Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 25, 2019

                                      No. 04-19-00583-CV

                    IN THE INTEREST OF I.J.S., ET AL., CHILDREN

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-01574
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        On October 22, 2019, appellant filed her brief. Appellant’s brief violates Texas Rule of
Appellate Procedure 9.9 in that the appendix to the brief includes sensitive data, specifically the
birth date of a person who was a minor when the underlying suit was filed, and such data has not
been redacted. See TEX. R. APP. P. 9.9(a)(3).

       We therefore ORDER that appellant’s brief is STRICKEN. We further ORDER
appellant to file an amended appellant’s brief in compliance with Texas Rule of Appellate
Procedure 9.9(a)(3) by or before October 29, 2019.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2019.



                                                     ___________________________________
                                                     Luz Estrada,
                                                     Chief Deputy Clerk